     Case 3:20-cv-00444-CAB-WVG Document 40 Filed 10/09/20 PageID.456 Page 1 of 10



 1
 2
 3
 4
 5
 6
 7
 8
 9                             UNITED STATES DISTRICT COURT
10                           SOUTHERN DISTRICT OF CALIFORNIA
11
12     PABLO LABARRERE, SAM                                Case No.: 20-cv-444-CAB-WVG
       DOROUDI, individually and as
13
       representatives of the requested classes,           ORDER GRANTING DEFENDANTS’
14                                       Plaintiffs,       MOTIONS TO DISMISS
15     v.
16
       UNIVERSITY PROFESSIONAL AND
                                                           [Doc. Nos. 30, 31]
17     TECHNICAL EMPLOYEES (UPTE),
       CWA 9119; MICHAEL V. DRAKE, in
18
       his official capacity as President of the
19     University of California,
20                                    Defendants.
21
22          This matter comes before the Court on the Defendants’ motions to dismiss. [Doc.
23    Nos. 30, 31.] The motions have been fully briefed and the Court finds them suitable for
24    determination on the papers submitted and without oral argument. See S.D. Cal. CivLR
25    7.1(d)(1). For the reasons set forth below, the motions are granted.
26          I.     BACKGROUND
27          Plaintiffs Pablo Labarrere and Sam Daroudi (“Plaintiffs”) are University of
28    California (“University”) employees who work as Service Desk Analysts at UC San Diego

                                                       1
                                                                                20-cv-444-CAB-WVG
     Case 3:20-cv-00444-CAB-WVG Document 40 Filed 10/09/20 PageID.457 Page 2 of 10



 1    Health. [Doc. No. 29 at ¶ 2.] Defendant University Professional and Technical Employees,
 2    CWA 9119 (“UPTE”) is the exclusive bargaining representative for Plaintiffs and
 3    thousands of other public sector employees in San Diego. [Id. at ¶¶ 3, 13.] Defendant
 4    Michael V. Drake (“Drake” or “University President”) is the current President of the
 5    University of California. [Doc. No. 38 at 51.]
 6             Plaintiffs allege that during a mandatory new employees’ orientation session on
 7    September 9, 2019, Plaintiffs signed dues deduction authorization forms authorizing
 8    University to deduct union dues from Plaintiffs’ wages following express orders of UPTE
 9    representatives directing Plaintiffs to complete and turn in the forms. [Doc. No. 29 at ¶
10    17.] The dues deduction authorization forms state in relevant part:
11             I apply to become a member of UPTE. I enter into this agreement in return for
               the privileges of UPTE membership and the long-term benefit of union
12
               representation. I direct UC to deduct membership dues from my monthly pay,
13             and to transfer that money to UPTE. I can end my membership by following
               instructions in my union contract (found at www.upte-cwa.org), or as
14
               otherwise allowed by law. If I resign or have resigned my union membership
15             and the law no longer requires nonmembers to pay a fair share fee, I
               nevertheless agree voluntarily to contribute my fair share by paying a service
16
               fee in an amount equal to dues. I understand that this voluntary service fee
17             authorization shall renew each year on the anniversary of the date I sign
               below, unless I mail a signed revocation letter to UPTE’s central office,
18
               postmarked between 75 days and 45 days before such annual renewal date.
19
20    [Id. at ¶ 21; Doc. No. 29-5.]
21             In December 2019, Plaintiffs notified UPTE seeking to resign from union
22    membership and revoke the dues deduction and UPTE responded by denying Plaintiffs’
23    requests. [Doc. No. 29 at ¶ 19–21.] Plaintiffs allege the Defendants did not cease deduction
24    of dues from Plaintiffs’ wages until the restrictive escape period was reached in June 2020.
25    [Id. at ¶ 24.]
26
27
28    1
          Document numbers and page references are to those assigned by CM/ECF for the docket entry.

                                                         2
                                                                                         20-cv-444-CAB-WVG
     Case 3:20-cv-00444-CAB-WVG Document 40 Filed 10/09/20 PageID.458 Page 3 of 10



 1          Plaintiffs filed the initial putative class action complaint on March 10, 2020, against
 2    UPTE, Janet Napolitano, in her official capacity as President of the University of
 3    California, and Xavier Becerra, in his official capacity as Attorney General of California.
 4    [Doc. No. 1.] On July 24, 2020, the parties filed a joint motion requesting all claims against
 5    Defendant Attorney General Xavier Becerra be dismissed with prejudice, and that
 6    Plaintiffs be allowed to file an Amended Complaint. [Doc. No. 27.] The Court granted
 7    the parties’ joint motion that same day. [Doc. No. 28.]
 8          On July 31, 2020, Plaintiffs filed the First Amended Complaint (“FAC”) against
 9    Defendants UPTE and Janet Napolitano. [Doc. No. 29.] In August 2020, Michael V.
10    Drake, M.D., was appointed President of the University of California, and is therefore
11    substituted for Janet Napolitano. [Doc. No. 38 at 5, fn. 1.] The FAC alleges: (1) a violation
12    of Plaintiffs’ First and Fourteenth Amendment rights pursuant to 42 U.S.C. § 1983 for
13    deducting dues without consent and waiver of First Amendment rights; and (2) a violation
14    of Plaintiffs’ First Amendment rights pursuant to 42 U.S.C. § 1983 due to Defendants’
15    revocation policy. [Doc. No. 29 at ¶¶ 46–55.]
16          Defendants moved to dismiss the FAC on August 14, 2020. [Doc. Nos. 30, 31.] On
17    September 16, 2020, UPTE filed a notice of supplemental authority to inform the Court of
18    a controlling Ninth Circuit decision issued in Belgau v. Inslee, No. 19-35137 (9th Cir. Sept.
19    16, 2020). [Doc. No. 35.] In light of UPTE’s notice and upon review of Belgau, the Court
20    requested supplemental briefing to explain how Plaintiffs’ claims survive. [Doc. No. 36.]
21    Plaintiffs filed the supplemental brief on September 24, 2020 [Doc. No. 37], and
22    Defendants filed responses on October 1, 2020. [Doc. Nos. 38, 39.]
23          II.    LEGAL STANDARD
24          The familiar standards on a motion to dismiss apply here. To survive a motion to
25    dismiss under Rule 12(b)(6), “a complaint must contain sufficient factual matter, accepted
26    as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
27    662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Thus,
28    the Court “accept[s] factual allegations in the complaint as true and construe[s] the

                                                      3
                                                                                     20-cv-444-CAB-WVG
     Case 3:20-cv-00444-CAB-WVG Document 40 Filed 10/09/20 PageID.459 Page 4 of 10



 1    pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire
 2    & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). On the other hand, the Court is
 3    “not bound to accept as true a legal conclusion couched as a factual allegation.” Iqbal, 556
 4    U.S. at 678 (quoting Twombly, 550 U.S. at 555). Nor is the Court “required to accept as
 5    true allegations that contradict exhibits attached to the Complaint or matters properly
 6    subject to judicial notice, or allegations that are merely conclusory, unwarranted deductions
 7    of fact, or unreasonable inferences.” Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998
 8    (9th Cir. 2010). “In sum, for a complaint to survive a motion to dismiss, the non-conclusory
 9    factual content, and reasonable inferences from that content, must be plausibly suggestive
10    of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969
11    (9th Cir. 2009) (quotation marks omitted).
12          III.   DISCUSSION
13          This case follows a string of cases filed throughout the country following the
14    Supreme Court’s decision in Janus v. American Federation of State, County, and
15    Municipal Employees, Council 31, which held that compelling nonmembers to subsidize
16    union speech is offensive to the First Amendment. ––– U.S. ––––, 138 S. Ct. 2448, 201
17    L.Ed.2d 924 (2018). This Court addressed similar legal questions in an analogous case
18    earlier this year. See Quirarte v. United Domestic Workers AFSCME Local 3930, 438 F.
19    Supp. 3d 1108, 1118 (S.D. Cal. 2020) (“Plaintiffs have not cited to, and the Court has been
20    unable to find on its own, any case that has broadened the scope of Janus to apply Plaintiffs’
21    waiver requirement argument when employees voluntarily agree to become members of
22    the union and authorize the deduction of union dues.”). Additionally, the Court finds the
23    Ninth Circuit’s recently issued decision in Belgau v. Inslee, No. 19-35137, 2020 WL
24    5541390 (9th Cir. Sept. 16, 2020), controlling on the facts of this case. For the same
25    reasons set forth in Quirarte and Belgau, and discussed further below, Plaintiffs claims fail
26    under 42 U.S.C. § 1983 for lack of state action and failure to state a First Amendment
27    violation.
28

                                                    4
                                                                                  20-cv-444-CAB-WVG
     Case 3:20-cv-00444-CAB-WVG Document 40 Filed 10/09/20 PageID.460 Page 5 of 10



 1                 A. State Action
 2          Plaintiffs bring both causes of action pursuant to 42 U.S.C. § 1983. To prove a §
 3    1983 violation, Plaintiffs must demonstrate that the Defendants: “(1) deprived them of a
 4    right secured by the Constitution, and (2) acted under color of state law.” Collins v.
 5    Womancare, 878 F.2d 1145, 1147 (9th Cir. 1989); 42 U.S.C. § 1983. “The state-action
 6    element in § 1983 excludes from its reach merely private conduct, no matter how
 7    discriminatory or wrongful.” Caviness v. Horizon Cmty. Learning Ctr., Inc., 590 F.3d 806,
 8    812 (9th Cir. 2010) (quotations and citation omitted). “[C]onstitutional standards are
 9    invoked only when it can be said that the State is responsible for the specific conduct of
10    which the plaintiff complains.” Naoko Ohno v. Yuko Yasuma, 723 F.3d 984, 994 (9th Cir.
11    2013) (emphasis in original). However, “[u]nder § 1983, a claim may lie against a private
12    party who ‘is a willful participant in joint action with the State or its agents. Private
13    persons, jointly engaged with state officials in the challenged action, are acting ‘under
14    color’ of law for purposes of § 1983 actions.’” DeGrassi v. City of Glendora, 207 F.3d
15    636, 647 (9th Cir. 2000) (quoting Dennis v. Sparks, 449 U.S. 24, 27-28 (1980)). “[A] bare
16    allegation of such joint action will not overcome a motion to dismiss; the plaintiff must
17    allege ‘facts tending to show that [the private party] acted ‘under color of state law or
18    authority.’” Id. (quoting Sykes v. State of Cal., 497 F.2d 197, 202 (9th Cir. 1974)); see also
19    Dietrich v. John Ascuaga’s Nugget, 548 F.3d 892, 900 (9th Cir. 2008).
20          Courts use a two-prong framework to analyze “when governmental involvement in
21    private action is itself sufficient in character and impact that the government fairly can be
22    viewed as responsible for the harm of which the plaintiff complains.” Ohno, 723 F.3d at
23    994. First, the court considers “whether the claimed constitutional deprivation resulted
24    from the exercise of some right or privilege created by the State or by a rule of conduct
25    imposed by the state or by a person for whom the State is responsible.” Id. Second, the
26    court considers “whether the party charged with the deprivation could be described in all
27    fairness as a state actor.” Id.
28

                                                    5
                                                                                  20-cv-444-CAB-WVG
     Case 3:20-cv-00444-CAB-WVG Document 40 Filed 10/09/20 PageID.461 Page 6 of 10



 1                 1. Whether Plaintiffs’ Alleged Harm Results from the Exercise of a Right
 2                    or Privilege Created by the State or a Rule Imposed by the State
 3          Plaintiffs allege the source of state action in this case stems from the University
 4    President’s deduction of dues from employee wages in support of UPTE. [Doc. No. 32 at
 5    26.] The Court is not persuaded that this amounts to state action.
 6          “The fact that the State performs a ministerial function of collecting Plaintiffs’ dues
 7    deductions does not mean that Plaintiffs’ alleged harm is the result of state action.” Smith
 8    v. Teamsters Local 2010, 2019 WL 6647935, at *5 (C.D. Cal. Dec. 3, 2019). “Automatic
 9    payroll deductions are the sort of ministerial act that do not convert the Union Defendants’
10    membership dues and expenditures decisions into state action.”            Bain v. California
11    Teachers Ass’n, 2016 WL 6804921, at *8 (C.D. Cal. May 2, 2016); see also Caviness, 590
12    F.3d at 817 (“[A]ction taken by private entities with the mere approval or acquiescence of
13    the State is not state action”) (quoting Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 52
14    (1999)); Belgau v. Inslee, 359 F. Supp. 3d 1000, 1015 (W.D. Wash. 2019) (“The State
15    Defendants’ obligation to deduct fees in accordance with the authorization ‘agreements
16    does not transform decisions about membership requirements [that they pay dues for a
17    year] into state action.’”) (quoting Bain, 2016 WL 6804921, at *7).
18          Here, the “source of the alleged constitutional harm is not a state statute or policy
19    but the particular private agreement between” UPTE and Plaintiffs. Belgau, 2020 WL
20    5541390 at *4 (internal quotations omitted). The case law on this point is clear—the
21    deduction of dues on the basis of a contractual agreement between private parties amounts
22    to nothing more than a ministerial function involving no further action with the State. The
23    agreements themselves state that Plaintiffs “agree voluntarily to contribute . . . paying a
24    service fee in an amount equal to dues” and “direct [University] to deduct this service from
25    [Plaintiffs’] monthly pay.” The State or University were not involved in drafting UPTE’s
26    agreements that Plaintiffs entered into. Accordingly, Plaintiffs’ § 1983 claims fail to satisfy
27    the first prong requiring the claimed constitutional deprivation resulted from the exercise
28    of some right or privilege created by the State or by a rule of conduct imposed by the State

                                                     6
                                                                                   20-cv-444-CAB-WVG
     Case 3:20-cv-00444-CAB-WVG Document 40 Filed 10/09/20 PageID.462 Page 7 of 10



 1    or by a person for whom the State is responsible.
 2                 2. Whether the Defendants are State Actors
 3          “The state actor requirement ensures that not all private parties face constitutional
 4    litigation whenever they seek to rely on some state rule governing their interactions with
 5    the community surrounding them.” Collins, 878 F.2d at 1151. “The Supreme Court has
 6    articulated four tests for determining whether a [non-governmental person’s] actions
 7    amount to state action: (1) the public function test; (2) the joint action test; (3) the state
 8    compulsion test; and (4) the governmental nexus test.” Ohno, 723 F.3d at 995 (quoting
 9    Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1140 (9th Cir. 2012)).
10          A private party is generally not bound by the First Amendment, see United
11    Steelworkers of Am. v. Sadlowski, 457 U.S. 102, 121 n.16 (1982), unless it has acted “in
12    concert” with the state “in effecting a particular deprivation of constitutional right,” Tsao
13    v. Desert Palace, Inc., 698 F.3d 1128, 1140 (9th Cir. 2012) (citations omitted). Joint action
14    exists where the government either “(1) affirms, authorizes, encourages, or facilitates
15    unconstitutional conduct through its involvement with a private party, or (2) otherwise has
16    so far insinuated itself into a position of interdependence with the non-governmental party,
17    that it is recognized as a joint participant in the challenged activity.” Belgau, 2020 WL
18    5541390, at *4 (quoting Ohno, 723 F.3d at 996) (internal quotation marks omitted).
19    Ultimately, under any test, no government involvement is present here.
20          In Plaintiffs’ supplemental briefing, Plaintiffs argue the facts in this case are starkly
21    different than Belgau because here Plaintiffs were required to attend a mandatory
22    orientation session where UPTE representatives instructed Plaintiffs to hand over the forms
23    with their signatures. The Court is not convinced. As discussed above, the terms of the
24    form are clear that becoming a member and authorizing the dues deduction was voluntary.
25    In Plaintiff Labarrere’s unsworn statement, he states that the representatives told Plaintiffs,
26    “We need that form back from you.” [Doc. No. 37-2 at 2.] While Plaintiffs argue the
27    representatives told Plaintiffs to hand over “the forms” signed, that statement merely
28    suggests the forms needed to be returned, signed or unsigned. Like in Belgau, any role by

                                                     7
                                                                                   20-cv-444-CAB-WVG
     Case 3:20-cv-00444-CAB-WVG Document 40 Filed 10/09/20 PageID.463 Page 8 of 10



 1    the State or University here was to permit the private choice of the parties, a role that is
 2    neither significant nor coercive. See Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 54
 3    (1999) (requiring “significant assistance”); Lugar, 457 U.S. at 937 (requiring “significant
 4    aid”). The private party cannot be treated like a state actor where the government’s
 5    involvement was only to provide “mere approval or acquiescence,” “subtle
 6    encouragement,” or “permission of a private choice.” See Sullivan, 526 U.S. at 52–54.
 7          Moreover, as UPTE points out, a private actor who violates state law is not acting
 8    pursuant to “state policy,” and the conduct cannot be attributed to the state. See Collins v.
 9    Womancare, 878 F.2d 1145, 1151–52 (9th Cir. 1989). Plaintiffs’ allegations of misconduct
10    by UPTE’s representatives cannot form the basis for a § 1983 claim and would need to be
11    pursued through an unfair practice charge with the Public Employment Relations Board
12    (“PERB”). Mendez v. Cal. Teachers Ass’n, et al., 419 F. Supp. 3d 1182, 1187 (N.D. Cal.
13    2020); Office & Prof’l Emps. Int’l Union, Local 29, PERB Dec. No. 2236-M, 2012 WL
14    898617 (Cal. Public Employment Relations Bd. 2012) (unfair practice charge to inform
15    employee that union membership was mandatory). PERB was established with exclusive
16    jurisdiction to adjudicate unfair labor practice charges: “The initial determination as to
17    whether the charges of unfair practices are justified, and, if so, what remedy is necessary
18    to effectuate the purposes of this chapter, shall be a matter within the exclusive jurisdiction
19    of the board.” Cal. Gov’t Code § 3563.2.
20          Accordingly, because Plaintiffs’ private dues deduction agreements do not trigger
21    state action and independent constitutional scrutiny, Plaintiffs’ claims are DISMISSED.
22                 B. First Amendment Violation
23          Even if Plaintiffs had sufficiently alleged state action, Plaintiffs’ claims would still
24    fail for failure to demonstrate a First Amendment violation. As this Court and the Ninth
25    Circuit has held, the Janus waiver requirement does not apply under the circumstances of
26    a voluntary union member. In Janus, the plaintiff never signed a union membership
27    agreement that authorized a dues deduction assignment. Janus specifically concerned the
28    “deduct[ions] from a nonmember’s wages” without “affirmative[ ] consent[ ].” Id. at 2486.

                                                     8
                                                                                   20-cv-444-CAB-WVG
     Case 3:20-cv-00444-CAB-WVG Document 40 Filed 10/09/20 PageID.464 Page 9 of 10



 1    Notably, “the relationship between unions and their voluntary members was not at issue in
 2    Janus.” Cooley v. Cal. Statewide Law Enf’t Ass’n, 2019 WL 331170, at *2 (E.D. Cal. Jan.
 3    25, 2019).    When an employee agrees to union membership and authorizes a dues
 4    deduction assignment, an employee is consenting to financially support the union and its
 5    “many positions during collective bargaining,” see id. at 2464, and therefore his speech is
 6    not compelled. Because dues deductions do not violate a voluntary member’s First
 7    Amendment right not to be compelled to speak, the Janus waiver requirement does not
 8    apply to voluntary members. See Belgau, 359 F. Supp. 3d at 1016-17 (W.D. Wash. 2019)
 9    (“Janus does not apply here -- Janus was not a union member, unlike the Plaintiffs here,
10    and Janus did not agree to a dues deduction, unlike the Plaintiffs here.”).
11          Plaintiffs in this case voluntarily agreed to union membership and deduction of union
12    dues with the agreed upon revocation policy. Plaintiffs’ restrictive revocation policy
13    allegations likewise are without merit. See NLRB v. U.S. Postal Service, 827 F.2d 548, 550
14    (9th Cir. 1987) (where plaintiff signed a dues authorization card that was irrevocable for
15    one year, and resigned his membership early, he could not escape the terms of the signed
16    authorization, because a “party’s duty to perform even a wholly executory contract is not
17    excused merely because he decides that he no longer wants the consideration for which he
18    has bargained”). “Where the employee has a choice of union membership and the
19    employee chooses to join, the union membership money is not coerced. The employee is
20    a union member voluntarily.” Kidwell v. Transp. Commc’ns Int’l Union, 946 F.2d 283,
21    293 (4th Cir. 1991); see also Anderson v. Serv. Emps. Int’l Union Local 503, 400 F. Supp.
22    3d 1113, 1116-18 (D. Or. 2019) (“To the extent that Plaintiffs may argue they were
23    ‘coerced’ into membership, the Court does not agree.”). As every court that has been
24    confronted with similar claims has concluded, Plaintiffs’ claims fail to allege a First
25    Amendment violation. Accordingly, Defendants’ motions to dismiss are GRANTED.
26          IV.    CONCLUSION
27          For the reasons set forth above, the Court GRANTS the Defendants’ motions to
28    dismiss.    Because no First Amendment violation or state action can be shown, no

                                                    9
                                                                                    20-cv-444-CAB-WVG
     Case 3:20-cv-00444-CAB-WVG Document 40 Filed 10/09/20 PageID.465 Page 10 of 10



 1     amendment will be able to cure the deficiencies of Plaintiffs’ complaint. Accordingly, this
 2     case is DISMISSED with prejudice and the Clerk of Court shall CLOSE this matter.
 3           It is SO ORDERED.
 4     Dated: October 9, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   10
                                                                                 20-cv-444-CAB-WVG
